Name: Commission Implementing Regulation (EU) 2016/241 of 19 February 2016 withdrawing the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  tariff policy;  beverages and sugar;  trade;  cooperation policy
 Date Published: nan

 20.2.2016 EN Official Journal of the European Union L 45/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/241 of 19 February 2016 withdrawing the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 891/2009 (2) opened annual tariff quotas for imports of sugar products. (2) Submission of import licence applications under order number 09.4320 was suspended from 29 September 2015 by Commission Implementing Regulation (EU) 2015/1733 (3). (3) Following notification of unused or partly-used licences, quantities have become available again under that order number. The suspension of applications should therefore be withdrawn, in accordance with Article 5(2) of Regulation (EC) No 891/2009. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The suspension of submission of applications for import licences under order number 09.4320 laid down by Implementing Regulation (EU) 2015/1733 shall be withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (3) Commission Implementing Regulation (EU) 2015/1733 of 28 September 2015 fixing the allocation coefficient to be applied to the quantities covered by applications for import licences lodged from 8 to 14 September 2015 under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector and suspending submission of applications for such licences (OJ L 252, 29.9.2015, p. 40).